      Case 2:19-cv-00134-TBM-MTP Document 33 Filed 03/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

JESSICA DEWITT                                                                       PLAINTIFF

v.                                                 CIVIL ACTION NO. 2:19-cv-134-TBM-MTP

C R BARD INCORPORATED, ET AL.                                                    DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION
               AND DISMISSING PLAINTIFF’S CASE WITH PREJUDICE

       This matter is before the Court on submission of the [32] Report and Recommendation

entered by United States Magistrate Judge Michael T. Parker on February 12, 2021.

       After considering the record and applicable law, Judge Parker recommends that the case

should be dismissed for failure to prosecute and failure to comply with the Court’s orders, [29] and

[31], pursuant to FED. R. CIV. P. 41(b). Plaintiff has not filed an objection to the Report and

Recommendation, and the time for filing an objection has expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App'x 879, 881 (5th Cir. 2010); see also Thomas v. Arn, 474 U.S.

140, 152, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985) (“There is no indication that Congress, in

enacting § 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed.”). Having considered Judge Parker’s Report and Recommendation,

the Court finds that it is neither clearly erroneous nor contrary to law.
      Case 2:19-cv-00134-TBM-MTP Document 33 Filed 03/22/21 Page 2 of 2




       IT IS THEREFORE ORDERED AND ADJUDGED that the Report and

Recommendation [32] entered by United States Magistrate Judge Michael T. Parker on February

12, 2021 is ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that this action is DISMISSED WITH

PREJUDICE pursuant to FED. R. CIV. P. 41(b).

       THIS, the 22nd day of March, 2021.



                                            __________________________________
                                            TAYLOR B. McNEEL
                                            UNITED STATES DISTRICT JUDGE
